Title: From Thomas Jefferson to Arthur St. Clair, 13 September 1793
From: Jefferson, Thomas
To: St. Clair, Arthur



Dear Sir
Philadelphia Sep. 13. 1793.
 
I received yesterday your favor of Aug. 9. Your having endeavored to avail the public of my agency in convening your legislature needed no apology. I did it with pleasure, as a public servant, and as one willing to serve yourself. Judge Symes however was at a distance, and Judge Turner gone from hence. With respect to the question to whom you should send your observations on the laws relating to your government, I can answer with more disinterestedness, as before they can come I shall be no longer in my office. All the business of the government is divided into 3. departments, to wit, of war, finance and state. To some one of the heads of these every possible matter belongs. As to whatever you have to do in your military capacity, you refer yourself to the Secretary at war. I do not know that you can ever have any thing to do in the line of finance. Every thing else falls into the department of state, to the head of which it should be addressed. To him the general report, given every six months, is referred, and if there are matters in it proper for the other departments he reports them to the President who sends the extracts to the proper department.—Whether in or out of office I shall ever be happy to render you any service I can, being with sincere respect Dear Sir Your most obedt. servt

Th: Jefferson

